            Case 1:18-cv-04153-JGK Document 56 Filed 11/25/19 Page 1 of 1

                    LEE LITIGATION GROUP, PLLC
                                 148 WEST 24TH STREET, 8TH FLOOR
                                        NEW YORK, NY 10011
                                          TEL: 212-465-1180
                                         FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM

 WRITER'S DIRECT:          212-661-1008
                           anne@leelitigation.com
                                                                                      November 25, 2019

 Via ECF
 The Honorable John G. Koeltl, U.S.D.J.
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

                 Re:       Salazar v. P. V. Bakery Inc., et al.
                           Case No. 18-cv-4153 (JGK)

 Dear Judge Koeltl:

          We represent Plaintiff in the above referenced matter.

         This letter is respectfully submitted, on consent of Defendants, to respectfully request the
 Court reschedule the conference that was previously adjourned to December 10, 2019. The
 reason for the rescheduling request is that I will be out of state in Arizona from December 6
 through December 10, 2019, the conference date. The parties propose to hold the conference on
 any other date the remainder of that week, December 11, 12 or 13 th , or such other date that the
 Court designates. As the Court had previously noted there would be "no further adjournments,"
 the parties are also amenable to holding the conference on a date preceding the scheduled date,
 should the Court so prefer.

          We thank the Court for its kind consideration.

 Respectfully submitted,
                                                           /I ()J Oc..,,/L,-~ €9   (i0    v-/6IJ"" f; 1047'
                                                                                                             )
 Isl Anne Seelig
 Anne Seelig, Esq.
                                                            0 6 C 6/\/J,@(',,       II}   ') 0 J   °';
                                                              /ff     4-;J0/,11/'\,
 cc: all parties via ECF
                                                                       so o~o 61\.£-Q.



USDC SONY
oocuMENT                ~o
                                                                        ~
                                                                        ~
                                                                  if/4c,t
                                                                         11r.
                                                                                               )         D       J

r::.. c~cTRrn~\CALLY F\Lt:.           -
     ..    ~.--;:,-:---~- - .
